DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 recites “the fourth of the slots,” which lacks antecedent basis.
Claim 7 recites “the second pattern,” which lacks antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibata et al. (US 9,899,888).
	Regarding claim 10, Shibata teaches an electric machine comprising: 
a stator core (11) defining slots (12) that are circumferentially arranged between an inner diameter and an outer diameter of the stator core (11), each slot (12) having a plurality of pin positions ((1)-(8)) that is arranged in a direction that extends from the inner diameter toward the outer diameter; and 
a hairpin winding (31) having first (1u-24u), second (25u-48u), third (49u-72u), and fourth paths (73u-96u) of interconnected hairpins (21U1, 21U2) that correspond to a first electrical phase (U phase) of the electric machine, 14FMC 9629 P19S 84205019 
wherein the first, second, third, and fourth paths (1u-96u) are arranged to occupy a portion of the pin positions according to first and second patterns that repeat at angular intervals (12 slots) along a circumference of the stator core (11), 
wherein the first pattern includes, 
hairpins from the first (1u-24u) and second paths (25u-48u) occupying pin positions within a first of the slots (slot 47), 
hairpins from the third path (49u-72u) occupying pin positions within a second of the slots (slot 41), and 
hairpins from the fourth path (73u-96u) occupying pin positions within a third of the slots (slot 53), 
wherein the second (slot 41) and third of the slots (slot 53) are disposed on opposing sides of the first of the slots (slot 47), 
wherein the second pattern includes, 
hairpins from the third (49u-72u) and fourth paths (73u-96u) occupying pin positions within a fourth of the slots (slot 48), 
hairpins from the first path (1u-24u) occupying pin positions within a fifth of the slots (slot 46), and 
hairpins from the second path (25u-48u) occupying pin positions within a sixth of the slots (52), and 
wherein the fifth (slot 46) and sixth of the slots (slot 52) are disposed on opposing sides of the fourth of the slots (slot 48).

    PNG
    media_image1.png
    291
    471
    media_image1.png
    Greyscale

	Regarding claim 18/10, Shibata was discussed above in claim 10. Shibata further teaches wherein the first and second paths are electrically connected in series (col. 4 lines 21-25).

    PNG
    media_image2.png
    137
    572
    media_image2.png
    Greyscale

	Regarding claim 19/18, Shibata was discussed above in claim 18. Shibata further teaches wherein the third and fourth paths are electrically connected in series (col. 4 lines 21-25).

Regarding claim 20, Shibata teaches an electric machine comprising: 
a stator core (11) defining slots (12) that are circumferentially arranged between an inner diameter and an outer diameter of the stator core (11), each slot (12) having a plurality of pin positions ((1)-(8)) that is arranged in a direction that extends from the inner diameter toward the outer diameter; and 
a hairpin winding (31) having a plurality of paths (21U1, 21U2) of interconnected hairpins (21U) that correspond to a first electrical phase (U phase) of the electric machine, 
wherein the hairpins (21U) are arranged to occupy a portion of the pin positions according to a pattern (FIG 5A, 6A) that repeats at angular intervals (12 slots) along a circumference of the stator core (11), 16FMC 9629 PUS 84205019 
wherein the pattern includes, 
hairpins (1u, 93u, 25u, 69u, 95u, 23u, 71u, 47u) occupying each pin position within a first of the slots (slot 23), 
hairpins (96u, 23u, 71u, 47u) occupying exactly half the pin positions within a second of the slots (slot 22), and 
hairpins (1u, 93u, 25u, 69u) occupying exactly half the pin positions within a third of the slots (slot 24), and 
wherein the second and third of the slots (22, 24) straddle the first of the slots (23).

    PNG
    media_image3.png
    639
    871
    media_image3.png
    Greyscale


Claims 10-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Neet (US 2021/0159743).
Regarding claim 10, Neet teaches an electric machine (10) comprising: 
a stator core (22) defining slots (30) that are circumferentially arranged between an inner diameter (ID) and an outer diameter (OD) of the stator core (22), each slot (30) having a plurality of pin positions (layer 1-8) that is arranged in a direction that extends from the inner diameter (ID; layer 8) toward the outer diameter (OD; layer 1); and 
a hairpin winding (42) having first (A), second (C), third (B), and fourth paths (D) of interconnected hairpins (42) that correspond to a first electrical phase (U phase) of the electric machine (10), 14FMC 9629 P19S 84205019 
wherein the first (A), second (C), third (B), and fourth paths (D) are arranged to occupy a portion of the pin positions according to first and second patterns that repeat at angular intervals (12 slots) along a circumference of the stator core (22), 
wherein the first pattern (30a) includes, 
hairpins from the first (A) and second paths (C) occupying pin positions within a first of the slots (middle slot of 30a), 
hairpins from the third path (B) occupying pin positions within a second of the slots (left slot of 30a), and 
hairpins from the fourth path (D) occupying pin positions within a third of the slots (right slot of 30a), 
wherein the second (left slot of 30a) and third of the slots (right slot of 30a) are disposed on opposing sides of the first of the slots (middle slot of 30a), 
wherein the second pattern (30b) includes, 
hairpins from the third (B) and fourth paths (D) occupying pin positions within a fourth of the slots (middle slot of 30b), 
hairpins from the first path (A) occupying pin positions within a fifth of the slots (left slot of 30b), and 
hairpins from the second path (C) occupying pin positions within a sixth of the slots (right slot of 30b), and 
wherein the fifth (left slot of 30b) and sixth of the slots (right slot of 30b) are disposed on opposing sides of the fourth of the slots (middle slot of 30b).
	Regarding claim 11/10, Neet was discussed above in claim 10. Neet further teaches wherein hairpins from the first and second paths (A, C) are interleaved (alternating layers) to occupy each pin position within the first of the slots at each repeat of the first pattern.
Regarding claim 12/10, Neet was discussed above in claim 10. Neet further teaches wherein hairpins from the third and fourth paths (B, D) are interleaved (alternating layers) to occupy each pin position within the fourth of the slots at each repeat of the second pattern.
Regarding claim 13/10, Neet was discussed in claim 10. Neet further teaches a pitch between each repeat of the first pattern is twelve slots (FIG 13).
While Neet does not explicitly disclose the total number of slots is forty-eight, Neet does disclose that the standard winding pitch (N) is six. Thus, the number of slots would inherently be a multiple of six (48 is a multiple of 6). Thus, Neet also teaches the slots include forty-eight total slots.
Regarding claim 14/13, Neet was discussed above in claim 13. Neet further teaches wherein a pitch between each repeat of the second pattern is twelve slots (FIG 13).
Regarding claim 15/13, Neet was discussed above in claim 13. Neet further teaches wherein each repeat of the first pattern (30a) is offset from each repeat of the second pattern (30b) by six slots (FIG 13).


Allowable Subject Matter
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the specific limitation of “wherein the first pattern (504) includes, 
hairpins from the first (44) and second (46) paths occupying each pin position within a first of the slots (slot 8, 20, 32, 44), 
hairpins from the third path (47) occupying exactly half the pin positions within a second of the slots (9, 21, 33, 45), and 
hairpins from the fourth path (49) occupying exactly half the pin positions within a third of the slots (7, 19, 31, 43), and 
wherein the second and third of the slots straddle the first of the slots (FIG 5)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
The closest prior art Neet discloses a winding arrangement pattern (30a) with first, second, third and fourth paths (A-D), where the first and second paths (A, C) are in a first slot, and the third and fourth paths (B, D) are in a second and third slot, the second and third slot straddling the first slot. Neet fails to teach the third path fills half of the second slot and the fourth path fills half of the third slot.
Claims 2-9 are allowable for depending upon claim 1.

Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 16/10, the specific limitation “wherein hairpins from the third path occupy exactly half the pin positions within the second of the slots and hairpins from the fourth path occupy exactly half the pin positions within the third of the slot” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
The closest prior art Neet discloses a winding arrangement pattern (30a) with first, second, third and fourth paths (A-D), where the first and second paths (A, C) are in a first slot, and the third and fourth paths (B, D) are in a second and third slot, the second and third slot straddling the first slot. Neet fails to teach the third path fills half of the second slot and the fourth path fills half of the third slot.
Regarding claim 17/10, the specific limitation “wherein hairpins from the first path occupy exactly half the pin positions within the fifth of the slots and hairpins from the second path occupy exactly half the pin positions within the sixth of the slot” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINKI CHANG/           Examiner, Art Unit 2834                                                                                                                                                                                             
/QUYEN P LEUNG/           Supervisory Patent Examiner, Art Unit 2834